Motion to recall mandate and reinstate appeal overruled                       ON MOTION TO RECALL MANDATE                              (295 P. 449)
On the 14th day of April, 1930, one of the respondents, A.F. Mariott, filed a claim in the small claims department of the justice's court for the district of Salem, Marion county, Oregon, in which it was alleged that appellant, Robert Weir, was indebted to the respondent in the sum of $18 for damages to an *Page 217 
automobile. On the 21st day of April, 1930, judgment was entered by the justice of the peace against the appellant and in favor of Mariott in the sum of $18 and costs.
On the 29th day of April, 1930, appellant caused a writ of review to issue out of the circuit court for Marion county, and, upon review of the case before said circuit court, the suit was dismissed and the judgment of the small claims court affirmed.
From the order of the circuit court dismissing the writ of review and affirming said judgment, Weir sought to appeal to this court.
On November 25, 1930, an order was made by this court dismissing this attempted appeal.
In a motion "for an order recalling the mandate and to reinstate this cause upon the trial calendar," we are told that in dismissing the appeal herein the court was unmindful of the provisions of Oregon Code 1930, § 8-103. This section reads thus:
"Appeal; Circuit to Supreme Court; Method of Taking. An appeal may be taken from the circuit court to the supreme court in any special statutory proceeding under the same conditions, in the same manner and with like effect as from a judgment, decree or order entered in an action at law or suit in equity, unless such appeal is expressly prohibited by the law authorizing such special statutory proceeding." (L. 1927, c. 248, p. 314.)
By its terms, the above-quoted section accords the right of appeal from the circuit to the supreme court in a special statutory proceeding under the same conditions as from a judgment entered in an action at law. "A condition ordinarily is any qualification, restriction, or limitation modifying or destroying the full enjoyment or use of a right": City of Terrell v.Terrell Electric Light Co. (Tex.Civ.App.), 187 S.W. 966, 968. *Page 218 
Oregon Code 1930, § 7-501 (L. 1923, c. 153, p. 216), imposes a condition upon the right of appeal in actions at law. It is therein provided:
"* * * but no appeal to the supreme court shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleadings in the case that the amount in controversy exceeds $250."
The condition thus imposed upon the right to appeal from the circuit court to this court in actions for damages or money only is that the amount in controversy shall exceed $250. It affirmatively appears from the record in the instant case that this is a proceeding to review the record in an action at law for money or damages only and that the amount in controversy therein is but $18.
Applying the same condition to the attempted appeal in this special proceeding, that the statute applies to an appeal from a judgment entered in the very action at law the record of which is herein sought to be reviewed, we are constrained to adhere to our former holding to the effect that this court is without jurisdiction to entertain such an appeal.
The motion to recall the mandate and to reinstate this cause upon the trial calendar is overruled. *Page 219